Title: To Benjamin Franklin from Peter Collinson, 12 April 1748
From: Collinson, Peter
To: Franklin, Benjamin



Respected Friend
Lond Aprill 12 1747/8
I was very fortunate to receive both thy Curious Experiments on Electricity. I have Imparted them to the Royal Society to whome they are very acceptable and they are now in the hands of our Ingenious Friend Mr. Watson Who has promissed as soone as his accounts are printed to send them to Thee with a Letter and hopes for thy further Favours.

My Letters and Books for the Lib: Com: by Mesnard Last fall was luckkyly saved and are in the hands of E: Bland to Come by this ship, which I Wish Safe to hand, and am thy Sincere friend
P Collinson


Great Numbers of Ingenious Men are very Earnestly Engaged in Electrical Experiment in applying them to various purposes. I have lately seen a Letter from a Doctor of Physick att Turin, who gives 3 Instances of the Electrical power on Human Bodies By filling the Electrical Phyal with a purgative Portion [sic] and Transferring it into a Patient and it had all the Effects as if taken into the Stomach. The like account has been communicated from another Hand.
I am much Obliged to thee for thine of Novr: 28: 1747 with the pamphlets Inclosed of which in my Next.
Doctor Mitchell has been out of Order himself this Winter for His Wife was so very Ill he had near Lost Her. He desires his Kind Respects and Intends to Write by this Ship.
I am much Concern’d for the State of the Colonies Northward of you and for our friend Colden. As Mesnard was taken I conclude thine to Doctor Mitchell and Fothergill never came to hand [line missing].
Aprill 25 Wee have a Strong Report of a Peace. I wish it may prove True. Our Stocks are advanced 3 per Cent on it.

